COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

  THE UNIVERSITY OF TEXAS AT                      §
  AUSTIN and JAY HARTZELL, in his
  Official Capacity as Interim President of       §               No. 08-20-00157-CV
  THE UNIVERSITY OF TEXAS AT
  AUSTIN,                                         §                  Appeal from the

                 Appellants/Cross-Appellees,      §            353rd Judicial District Court

  v.                                              §              of Travis County, Texas

  GATEHOUSE MEDIA TEXAS                           §          (TC # No. D-1-GN-19-007002)
  HOLDINGS, II, INC., d/b/a AUSTIN
  AMERICAN-STATESMAN,                             §

                   Appellee/Cross-Appellant.      §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the trial court’s judgment

should be affirmed in part and reversed and remanded in part. We therefore affirm the judgment

of the trial court except the portion of the judgment denying attorney’s fees under TEX. GOV’T

CODE ANN. § 552.323(a). We remand that portion of the judgment to the trial court with

instructions to determine and award Appellee/Cross-Appellant reasonable attorney’s fees. We

further order that Appellee/Cross-Appellant recover from Appellant/Cross-Appellee all costs of

this appeal, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF NOVEMBER, 2022.

                                              GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.